51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ogden Doremos KING, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Ogden Doremos KING, Jr., Defendant-Appellant.
Nos. 94-6799, 95-6223.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1995.Decided April 5, 1995.

Ogden Doremos King, Jr., appellant pro se.  Robert William Wiechering, Assistant United States Attorney, Norfolk, VA;  Albert David Alberi, Special Assistant United States Attorney, Virginia Beach, VA, for appellee.
Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion.1  Our review of the record and the district court's opinions discloses that these appeals are without merit.2  Accordingly, we affirm on the reasoning of the district court.  United States v. King, No. CR-90-138-N, CA-93-1086-2 (E.D. Va.  Feb. 7 and July 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 While Appellant raised in his informal brief on appeal additional claims of due process violation, prosecutorial misconduct, and a defective indictment, because these issues were not first raised below, appellate review is waived.  See generally United States v. Olano, 113 S.Ct. 1770 (1993)


2
 Because the district court made factual findings pursuant to 18 U.S.C.A. Sec. 3572(a) (West Supp.1995), relative to Appellant's Sec. 2255 motion, we find that the district court's failure to make such findings at the time it imposed the fine on Appellant was, in this case, harmless error